DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al. US Patent Application Publication 2018/0045388 and Reed et al. US Patent Application Publication 2020/0045794.
Regarding Claim 1, McDowell et al. teaches a small cell housing (204 Figs. 2A-6), comprising: one or more external surfaces (surfaces of 202 / 204 Figs. 2A-6); 
one or more internal chambers (seen in Figs. 2B-3) arranged to contain power supply circuitry (216 Figs. 2B, 3 Par. 0030) and cellular-band transceiver circuitry (212 Figs. 2B, 3 Par. 0030), wherein the one or more internal chambers have internal surfaces that form the one or more chambers (chambers of 204 / 206 / 214 for 208b, 210, 216, 212 seen in Figs. 2B-3); 
a connector (662 Par. 0061) arranged to pass power to the power supply circuitry when the small cell housing is electromechanically coupled to a streetlight (Par. 0056, 0057, 0061);
at least one antenna (218 / 220 Figs. 2B-3 Par. 0030) positioned external to the one or more internal chambers (Figs. 2B-3); 
at least one antenna-containment structure (214 Figs. 2B-3 Par. 0030) visually appearing integrated with at least a portion of the one or more external surfaces (Figs. 2B-3), the at least one antenna-containment structure arranged to contain the at least one antenna (Figs. 2B-3); 
a signal conduit (660 Par. 0060); and 
at least one sub-structure (652 / 654 Par. 0062) arranged to route the signal conduit from the at least one antenna to the cellular-band transceiver circuitry.
McDowell et al. is silent on a standardized connector arranged to pass power to the power supply circuitry when the small cell housing is electromechanically coupled to a streetlight, wherein the standardized connector is compliant with a roadway area lighting standard promoted by a standards body.
However, Reed et al. teaches a standardized connector (NEMA / ANSI C136.41-2013 connector Par. 0042, 0050) arranged to pass power to the power supply circuitry when the small cell housing is electromechanically coupled to a streetlight (Par. 0050), wherein the standardized connector is compliant with a roadway area lighting standard promoted by a standards body (Par. 0042, 0050).
In this particular case, providing a standardized connector such as NEMA / ANSI C136.41-2013 that is compliant with a roadway area lighting standard promoted by a standards body is common and well known in the art as evident by Reed et al. in order to provide a secure mechanical and electrical connections with the lighting system/device (Par. 0042, 0050). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the small cell housing of McDowell et al. with a standardized connector such as NEMA / ANSI C136.41-2013 that is compliant with a roadway area lighting standard promoted by a standards body based on the teachings of Reed et al. in order to provide a secure mechanical and electrical connections with the small cell housing.
Regarding Claim 2, McDowell et al. as modified teaches wherein the standardized connector is compliant with American National Standards Institute (ANSI) C136 (McDowell et al. Par. 0042, 0050 as modified in claim 1).
Regarding Claim 3, McDowell et al. as modified teaches wherein the standardized connector is compliant with ANSI C136.41-2013 (McDowell et al. Par. 0042, 0050 as modified in claim 1).
Regarding Claim 4, McDowell et al. as modified teaches wherein the standardized connector is compliant with a specification promoted by National Electrical Manufacturers Association (NEMA) (McDowell et al. Par. 0042, 0050 as modified in claim 1).
Regarding Claim 5, McDowell et al. as modified teaches wherein the at least one antenna-containment structure is a separate and distinct structure coupled to the small cell housing (214 Figs. 2B-3 Par. 0030).
Regarding Claim 8, McDowell et al. as modified teaches further comprising: at least one heat-transfer structure (heat sinks 304 Fig. 3 Par. 0046) arranged to transfer heat from inside the one or more internal chambers to outside the one or more internal chambers. 
Regarding Claim 9, McDowell et al. as modified teaches the small cell housing according to claim 1 as shown in the rejection above.
McDowell et al. is silent on further comprising: a second standardized connector arranged to pass power though the small cell housing to a light control device electromechanically coupleable to the small cell housing.
However, Reed et al. teaches a second standardized connector (208 Fig. 4 Par. 0051) arranged to pass power though the small cell housing to a light control device (102 Fig. 4 Par. 0051) electromechanically coupleable to the small cell housing (202 Fig. 4 Par. 0051).
In this particular case, providing a second standardized connector arranged to pass power though the small cell housing to a light control device electromechanically coupleable to the small cell housing is common and well known in the art as evident by Reed et al. in order to provide power to the light control device.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the small cell housing of McDowell et al. with a second standardized connector based on the teachings of Reed et al. in order to provide power to the light control device.
Regarding Claim 10, McDowell et al. as modified teaches further comprising: at least one pocket (pocket of 202 for 214 Fig. 3) that ingresses into at least one of the one or more external surfaces, the at least one antenna-containment structure arranged to mate with the at least one pocket (Figs. 2B-3).
Regarding Claim 11, McDowell et al. as modified teaches wherein at least a portion of the external surfaces are formed from a plastic material (plastic Par. 0023).
Regarding Claim 20, McDowell et al. teaches a streetlight-mountable small cell (200 Figs. 2A-6), comprising: 
a housing (204 Figs. 2A-6) having one or more external surfaces (surfaces of 202 / 204 Figs. 2A-6) exposed to atmospheric conditions when the small cell is deployed on a streetlight (Par. 0056, 0057, 0061); 
two or more internal chambers (chambers of 204 / 206 / 214 for 208b, 210, 216, 212 seen in Figs. 2B-3) formed in the housing; 
power supply circuitry (216 Figs. 2B, 3 Par. 0030) contained in a first one of the two or more internal chambers; 
cellular-band transceiver circuitry (210 Figs. 2B, 3 Par. 0030) contained in a second one of the two or more internal chambers; 
a connector (662 Par. 0061) arranged to pass power to the power supply circuitry when the small cell housing is deployed on the streetlight (Par. 0056, 0057, 0061); 
at least one antenna (218 / 220 Figs. 2B-3 Par. 0030) positioned external to the two or more internal chambers (Figs. 2B-3); 
at least one antenna-containment structure (214 Figs. 2B-3 Par. 0030) visually appearing integrated with the one or more external surfaces (Figs. 2B-3), the at least one antenna-containment structure arranged to contain the at least one antenna (Figs. 2B-3); 
a signal conduit (660 Par. 0060) communicatively coupling the at least one antenna to the cellular-band transceiver circuitry; and 
at least one sub-structure (652 / 654 Par. 0062) arranged to route the signal conduit from the at least one antenna to the cellular-band transceiver circuitry.
McDowell et al. is silent on a standardized connector.
However, Reed et al. teaches a standardized connector (NEMA / ANSI C136.41-2013 connector Par. 0042, 0050). 
In this particular case, providing a standardized connector such as NEMA / ANSI C136.41-2013 is common and well known in the art as evident by Reed et al. in order to provide a secure mechanical and electrical connections with the lighting system/device (Par. 0042, 0050). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the connector of McDowell et al. with a standardized connector such as NEMA / ANSI C136.41-2013 based on the teachings of Reed et al. in order to provide a secure mechanical and electrical connections with the streetlight-mountable small cell.
Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al. US Patent Application Publication 2018/0045388 and Reed et al. US Patent Application Publication 2020/0045794 as applied to claim 1 above, and further in view of Babcock et al. US Patent Application Publication 2018/0226367.
Regarding Claim 6, McDowell et al. as modified teaches the small cell housing according to claim 1 as shown in the rejection above.
McDowell et al. is silent on further comprising: electromagnetic shielding between the at least one antenna and the power supply circuitry.
However, Babcock et al. teaches radio frequency shielding structure between circuit components and the antenna (Par. 0007).
In this particular case, providing electromagnetic shielding between the at least one antenna and the power supply circuitry is common and well known in the antenna art as evident by Babcock et al. in order to shield from electromagnetic radiation emitted from the antenna (Par. 0007).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the small cell housing of McDowell et al. with an electromagnetic shielding between the at least one antenna and the power supply circuitry based on the teachings of Babcock et al. in order to provide electromagnetic shielding from radiation emitted from the antenna.
Regarding Claim 7, McDowell et al. as modified teaches the small cell housing according to claim 1 as shown in the rejection above.
McDowell et al. is silent on further comprising: electromagnetic shielding between the at least one antenna and the cellular-band transceiver circuitry.
However, Babcock et al. teaches radio frequency shielding structure between circuit components and the antenna (Par. 0007).
In this particular case, providing an electromagnetic shielding between the at least one antenna and the cellular-band transceiver circuitry is common and well known in the antenna art as evident by Babcock et al. in order to shield from electromagnetic radiation emitted from the antenna (Par. 0007).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the small cell housing of McDowell et al. with an electromagnetic shielding between the at least one antenna and the cellular-band transceiver circuitry based on the teachings of Babcock et al. in order to provide electromagnetic shielding from radiation emitted from the antenna.
Claims 12-14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al. US Patent Application Publication 2018/0045388 and Reed et al. US Patent Application Publication 2020/0045794 and Lasier et al. US Patent Application Publication 2015/0349399.
Regarding Claim 12, McDowell et al. as modified teaches the small cell housing according to claim 1 as shown in the rejection above.
McDowell et al. is silent on wherein at least a portion of the external surfaces are shaped to reduce wind-loading effects.
However, Lasier et al. teaches “The system 100/pole 102 may meet the standards set by the Electronics Industries Alliance (“EIA”) and Telecommunications Industry Association (“TIA”) for wind loading (EIA/TIA-222-Rev G), such as in one case be capable of withstanding a three second wind gust at 150 mph, or 60 mph with ¾ inch of ice. The communications system 100/pole 102 may also meet ANSI standards for utility poles.” (Par. 0026); “The enclosure cabinet 106 can be designed to meet the GR-487 Generic Requirements for Electronic Equipment Cabinets standard, to withstand winds at a speed of up to 150 mph, and/or to be National Electrical Safety Code (“NESC”) compliant.” (Par. 0030); “Because the communications system 100 is in some cases comparable in size and overall shape with conventional distribution utility poles and some streetlights and because the pole 102 and communications system 100 meets ANSI, NESC, and TIA 222 Rev G standards (and may be adapted to meet updated standards, as set forth from time to time by the pertinent authorities), site acquisition challenges inherent to many existing small cell systems can be avoided” (Par. 0048).
In this particular case, providing at least a portion of the external surfaces are shaped to reduce wind-loading effects is common and well known in the art as evident by Lasier et al. in order to resist wind and comply with ANSI, NESC, and TIA 222 Rev G standards (Par. 0026, 0030, 0048).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the small cell housing of McDowell et al. with at least a portion of the external surfaces are shaped to reduce wind-loading effects based on the teachings of Lasier et al. in order to resist wind and comply with ANSI, NESC, and TIA 222 Rev G standards.
Regarding Claim 13, McDowell et al. teaches a system (200 Figs. 2A-6), comprising:
a small cell (204 Figs. 2A-6) configured to be electromechanically coupled to a luminaire of selected light poles of a plurality of light poles in a determined geographic area (Par. 0004, 0056, 0057, 0061), each selected light pole having a light source (210 Fig. 2B Par. 0030) positioned in the luminaire, wherein the electromechanical coupling is performed via a connector (662 Par. 0061), and wherein each small cell is arranged in a housing that includes: 
one or more internal chambers (chambers of 204 / 206 / 214 for 208b, 210, 216, 212 seen in Figs. 2B-3); 
power supply circuitry (216 Figs. 2B, 3 Par. 0030) that receives power via the standardized connector; 
cellular-band transceiver circuitry (212 Figs. 2B, 3 Par. 0030); 
at least one antenna (218 / 220 Figs. 2B-3 Par. 0030) positioned external to the one or more internal chambers; 
at least one signal conduit (660 Par. 0060) communicatively coupling the at least one antenna to the cellular-band transceiver circuitry; 
at least one sub-structure (652 / 654 Par. 0062) arranged to route the at least one signal conduit from the at least one antenna to the cellular-band transceiver circuitry; and 
at least one antenna-containment structure (214 Figs. 2B-3 Par. 0030) visually appearing integrated with at least a portion of one or more external surfaces of the housing (Figs. 2B-3), the at least one antenna-containment structure arranged to contain the at least one antenna (Figs. 2B-3).
McDowell et al. is silent on each selected light pole having a light source positioned in the luminaire at least twenty feet above ground level, a standardized connector that is compliant with a roadway area lighting standard promoted by a standards body.
However, Reed et al. teaches a standardized connector (NEMA / ANSI C136.41-2013 connector Par. 0042, 0050) that is compliant with a roadway area lighting standard promoted by a standards body (Par. 0042, 0050). Additionally, Lasier et al. teaches that small cells are typically deployed between 35-50 feet above ground level (Par. 0004), light poles about 45-100 feet (Par. 0026).
In this particular case, providing a standardized connector such as NEMA / ANSI C136.41-2013 that is compliant with a roadway area lighting standard promoted by a standards body is common and well known in the art as evident by Reed et al. in order to provide a secure mechanical and electrical connections with the lighting system/device (Par. 0042, 0050). Furthermore, providing light poles having a light source positioned at least twenty feet above ground level is common and well known in the art as evident by Lasier et al. to provide adequate lighting for the area.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the small cell housing of McDowell et al. with a standardized connector such as NEMA / ANSI C136.41-2013 that is compliant with a roadway area lighting standard promoted by a standards body based on the teachings of Reed et al. in order to provide a secure mechanical and electrical connections with the small cell housing; and to provide light poles having a light source positioned at least twenty feet above ground level based on the teachings of Lasier et al. in order to provide adequate lighting for the area.
Regarding Claim 14, McDowell et al. as modified teaches wherein the cellular-band transceiver circuitry is operable as at least one of a microcell, a metrocell, a picocell, a femtocell, and a remote radio head (“micro, femtocell, picocell or remote radio head” Par. 0019).
Regarding Claim 16, McDowell et al. as modified teaches wherein the at least one sub-structure includes an aperture through a wall of the housing (Figs. 2B-3).
Regarding Claim 17, McDowell et al. as modified teaches wherein the at least one antenna includes at least four antennas (208a, 220 & 2 x 218 Fig. 2B) and the at least one antenna-containment structure includes a respective antenna-containment structure for each antenna (Figs. 2B-3).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al. US Patent Application Publication 2018/0045388 and Reed et al. US Patent Application Publication 2020/0045794 and Lasier et al. US Patent Application Publication 2015/0349399 as applied to claim 13 above, and further in view of Robinson US Patent Application Publication 2017/0317400.
Regarding Claim 15, McDowell et al. as modified teaches the system according to claim 13 as shown in the rejection above.
McDowell et al. is silent on wherein the at least one antenna-containment structure is substantially formed from plastic.
However, Robinson teaches a plastic cover 300 for the antenna 100 (Fig. 3 Par. 0028).
In this particular case, providing the at least one antenna-containment structure is substantially formed from plastic is common and well known in the antenna art as evident by Robinson to protect from ambient environment without interfering with the radiative functionality of the antenna (Par. 0028).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the at least one antenna-containment structure of McDowell et al. to be substantially formed from plastic based on the teachings of Robinson in order to provide protection from ambient environment without interfering with the radiative functionality of the antenna.
Claims 18 & 19 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al. US Patent Application Publication 2018/0045388 and Reed et al. US Patent Application Publication 2020/0045794 and Lasier et al. US Patent Application Publication 2015/0349399 as applied to claim 13 above, and further in view Babcock et al. US Patent Application Publication 2018/0226367.
Regarding Claim 18, McDowell et al. as modified teaches the system according to claim 17 as shown in the rejection above.
McDowell et al. is silent on wherein the at least four antennas and the cellular-band transceiver circuitry are arranged for multiple-input, multiple-output (MIMO) communications.
However, Babcock et al. teaches MIMO communications through multiple antennas (Par. 0646).
In this particular case, providing MIMO communications is common and well known in the antenna art as evident by Babcock et al. for using “multiple antennas for communicating multiple data streams over a single radio frequency channel. MIMO communications benefit from higher signal to noise ratio, improved coding, and/or reduced signal interference due to spatial multiplexing differences of the radio environment” Par. 0646.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to arrange the four antennas and the cellular-band transceiver circuitry of McDowell et al. with MIMO communications based on the teachings of Babcock et al. in order to communicate multiple data streams over a single radio frequency channel, and benefit from higher signal to noise ratio, improved coding, and/or reduced signal interference due to spatial multiplexing differences of the radio environment.
Regarding Claim 19, McDowell et al. as modified teaches the system according to claim 13 as shown in the rejection above.
McDowell et al. is silent on further comprising: at least one electromagnetic shielding structure between the at least one antenna and the power supply circuitry.
However, Babcock et al. teaches radio frequency shielding structure between circuit components and the antenna (Par. 0007).
In this particular case, providing electromagnetic shielding between the at least one antenna and the power supply circuitry is common and well known in the antenna art as evident by Babcock et al. in order to shield from electromagnetic radiation emitted from the antenna (Par. 0007).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the system of McDowell et al. with an electromagnetic shielding between the at least one antenna and the power supply circuitry based on the teachings of Babcock et al. in order to provide electromagnetic shielding from radiation emitted from the antenna.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845